FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In the Matter of: LESLIE P. MARKS,               No. 10-16799

               Debtor.                           D.C. No. 3:10-cv-00203-WHA


LESLIE P. MARKS,                                 MEMORANDUM *

               Plaintiff - Appellant,

  v.

OCWEN LOAN SERVICING, LLC,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Leslie P. Marks appeals pro se from the district court’s order concerning

various orders of the bankruptcy court in her adversary proceeding. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. §158(d). We review decisions of the bankruptcy court

independently without deference to the district court’s determinations. Leichty v.

Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004). We affirm.

      The bankruptcy court properly denied Marks’s motion alleging a violation of

the automatic stay. See McCarthy, Johnson & Miller v. North Bay Plumbing, Inc.

(In re Pettit), 217 F.3d 1072, 1080-81 (9th Cir. 2000) (no violation of the

automatic stay where transferred property was not property of the estate).

      The district court properly concluded that Marks’s notice of appeal was

untimely as to the other bankruptcy court orders that Marks challenged on appeal.

See Greene v. United States (In re Souza), 795 F.2d 855, 857 (9th Cir. 1986) (the

notice of appeal from a bankruptcy court decision must be filed within the time

provided by Bankruptcy Rule 8002).

      Marks’s contention that the district court and bankruptcy court judges were

biased is unsupported by the record. See Focus Media, Inc. v. NBC (In re Focus

Media, Inc.), 378 F.3d 916, 929-30 (9th Cir. 2004) (judicial rulings alone rarely

evidence bias).

      Marks’s remaining contentions are unpersuasive.

      Marks’s request for judicial notice is denied.

      AFFIRMED.




                                          2                                   10-16799